Order unanimously reversed, with costs, and matter remitted to Erie County Supreme Court, for further proceedings in accordance with the following memorandum: This motion, which constitutes a renewal of a motion previously made and denied by Justice Alfred M. Kramer while sitting in Erie County Supreme Court, should have been transferred to Justice Kramer pursuant to CPLR 2221 (Riggle v Buffalo Gen. Hosp., 52 AD2d 751; Collins, Inc. v Olsker-McLain Inds., 22 AD2d 485). (Appeal from order of Niagara Supreme Court—consolidate, venue.) Present—Dillon, P. J., Cardamone, Schnepp, Doerr and Witmer, JJ.